Case 1:20-cv-24215-KMW Document 1 Entered on FLSD Docket 10/14/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                     CASE NO. 1:20-cv-24215


  JANNIE WILLIAMS,

                 Plaintiff,
  vs.

  THYSSENKRUPP ELEVATOR
  CORPORATION, a foreign corporation,

              Defendant.
  __________________________________/

                 DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION

         Defendant, THYSSENKRUPP ELEVATOR CORPORATION (“THYSSENKRUPP), by

  and through undersigned counsel and pursuant to 28 U.S.C. §§ 1332 and 1441, hereby gives notice

  of the removal to this Court of the cause of action currently pending in the Circuit Court of the

  Eleventh Judicial Circuit in and for Miami-Dade County, Florida, styled Jannie Williams, Plaintiff

  vs. ThyssenKrupp Elevator Corporation, Defendant. As grounds for this removal, Defendant

  states as follows:

         A.      Introduction and Legal Grounds for Removal

         1.      On or about August 06, 2020, an action was commenced when Plaintiff filed her

  Complaint against Defendant in the Circuit Court of the Eleventh Judicial Circuit in and for

  Miami-Dade County, Florida, the County where Plaintiff resides. A true and correct copy of

  Plaintiff’s Complaint is attached hereto as Exhibit “A”.

         2.      Defendant was served with Plaintiffs’ Complaint on September 14, 2020. A true

  and correct copy of the Summons is attached as Exhibit “B”.



                                              Page 1 of 6
Case 1:20-cv-24215-KMW Document 1 Entered on FLSD Docket 10/14/2020 Page 2 of 6




          3.      Plaintiffs’   Complaint      alleges   a     single   count   of    negligence      against

  THYSSENKRUPP related to an alleged elevator incident that allegedly resulted in serious and

  permanent injuries to Ms. Williams (see Exhibit “A”).

          4.      This Notice of Removal is based on diversity of citizenship jurisdiction of this

  Court pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441.

          5.      Pursuant to the provisions of 28 U.S.C. § 1332(a)(1), “[t]he district courts shall

  have original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

  value of $75,000, exclusive of interest and costs, and is between . . . citizens of different states . . .”

          6.      28 U.S.C. §1441 reads, in relevant part:

                  (a) Generally. Except as otherwise expressly provided by Act of Congress,
                  any civil action brought in a State court of which the district courts of the
                  United States have original jurisdiction, may be removed by the defendant
                  or the defendants, to the district court of the United States to the district and
                  division embracing the place in which such action is pending.

          7.      As demonstrated below, the instant action meets all the requirements for removal

  from State Court to Federal Court. See Murphy Brothers v. Michetti Pipe Stringing, Inc., 526 U.S.

  344 (1999).

          B.      Complete Diversity Exists.

          8.      At the time this action was filed, and at the time of filing this Notice of Removal,

  Plaintiff is, and was, a citizen of Florida. Plaintiff is a resident of Miami-Dade County, Florida

  and was working in Miami-Dade County, Florida on the alleged date of incident. See Ex. A,

  Complaint, ¶¶3 and 7.

          9.      At the time the action was filed, and at the time of filing this Notice of Removal,

  Defendant was, and is, a Delaware corporation, with its principal place of business in Alpharetta,



                                                 Page 2 of 6
Case 1:20-cv-24215-KMW Document 1 Entered on FLSD Docket 10/14/2020 Page 3 of 6




  Georgia.     (See Detail by Entity Name from Florida Department of State, Division of

  Corporations, attached hereto as Exhibit “C”).

         10.     Accordingly, complete diversity of citizenship exists under 28 U.S.C.

  §§ 1332(a)(1) and 1441(b) because this action is between citizens of different states.

         C.      Filed in Proper District.

         11.     This notice of removal is being properly filed in the Southern District of Florida,

  since this is the district court of the United States within which the state court action is pending in

  Miami-Dade County, Florida. See 28 U.S.C. §§ 1441(1) and 1446(a).

         D.      The Amount in Controversy is Satisfied.

         12.     A fair reading of the complaint indicates that the amount in controversy exceeds

  Seventy-Five Thousand Dollars ($75,000), exclusive of interest and costs. See, e.g., Pretka v.

  Kolter City Plaza II, Inc., 608 F. 3d 744, 754 (11th Cir. 2010) (noting that in some cases, it may be

  facially apparent from the pleading itself that the amount in controversy exceeds the jurisdictional

  minimum, “even when the complaint does not claim a specific amount of damages.’”); see also

  Roe v. Michelin North America, Inc., 613 F. 3d 1058 (11th Cir. 2010) (noting that “[a] district court

  need not ‘suspend reality or shelve common sense in determining whether the face of a

  complaint…establishes the jurisdictional amount,’” and that “courts may use their judicial

  experience and common sense in determining whether the case stated in the complaint meets

  federal jurisdictional requirements”) (internal citations omitted).

         13.     Although the Complaint here seeks damages “in an amount in excess of the

  minimal jurisdictional limits of this Honorable Court” (Thirty Thousand Dollars, the minimum

  amount necessary to trigger the jurisdictional limits of the Circuit Court in and for Miami-Dade

  County, Florida), the claims for damages are not liquidated and the amount is not specified.



                                                Page 3 of 6
Case 1:20-cv-24215-KMW Document 1 Entered on FLSD Docket 10/14/2020 Page 4 of 6




         14.     Plaintiff is in fact claiming she was injured when a freight elevator door came

  crashing down on her head Plaintiff is claiming she has been caused to suffer the following:

                 a.      “bodily injury and resulting pain and suffering;”

                 b.      “disability,   mental     anguish,    physical   impairment,   disfigurement,

                 inconvenience, loss of capacity for the enjoyment of life,”

                 d.      “incurred expenses of hospitalization, medical, chiropractic and nursing

                 care and treatment,”

                 e.      “loss of the ability to earn money and”

                 f.      “aggravation of a previously existing condition, disease or physical defect.”

  See Ex. A, Complaint, ¶11.

         15.     Consequently, a fair reading of the claims made against the Defendant herein,

  coupled with “common sense,” suggests that the damages claimed will likely exceed $75,000.00.

         16.     Moreover, Plaintiff’s pre-suit demand stated that Ms. Williams sustained injuries

  that are in excess of $165,000.00, and Plaintiff’s Civil Cover Sheet filed in the State Court

  indicates that the amount in controversy exceeds $500,000. See Composite Exhibit “D.”

         17.     Accordingly, the amount in controversy exceeds the sum or value of $75,000.00,

  exclusive of interest and costs and meets the minimum requirements of 28 U.S.C. § 1332(a)(1).

         E.      Procedural Requirements

         18.     This notice of removal is being timely filed with this Court within thirty (30) days

  after Defendant was served with Plaintiff’s Complaint. See 28 U.S.C. § 1446(b).

         19.     A copy of this notice of removal is being filed with the state court where this action

  is pending and notice thereof is being given to all adverse parties “promptly after” the filing of the

  notice in this Court. See 28 U.S.C. § 1446(d).



                                                 Page 4 of 6
Case 1:20-cv-24215-KMW Document 1 Entered on FLSD Docket 10/14/2020 Page 5 of 6




           20.   Pursuant to 28 U.S.C. § 1446(a), true and correct copies of Plaintiff’s Complaint

  and the Summons indicating service on Defendant, respectively, are attached hereto as Exhibit

  “A” and Exhibit “B”.

           21.   Pursuant to 28 U.S.C. § 1446(a) which requires the Defendants to furnish a copy of

  “[a]ll process, pleadings and orders served upon such Defendant” (i.e., the State Court case file)

  with this Notice of Removal, the Defendants are attaching hereto a copy of all case documents in

  its possession. See Composite Exhibit “D.”

           22.   A civil cover sheet is attached hereto as Exhibit “E.”

           23.   The undersigned attorneys are authorized by THYSSENKRUPP to file this Notice

  of Removal, are licensed attorneys in the State of Florida, and are members of the Bar of this

  Court.

           F.    No Waiver of Defenses nor Admission of Plaintiff’s Allegations

           24.   By filing this notice of removal, Defendant does not (a) waive any available

  defenses or (b) admit any allegations set forth in Plaintiffs’ Complaint.

           WHEREFORE,        Defendant,     THYSSENKRUPP            ELEVATOR     CORPORATION,

  respectfully requests that this Court assume jurisdiction of the above-described action now

  pending in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, pursuant to 28

  U.S.C. §§ 1332 and 1441.



  Dated: October 14, 2020                 Respectfully submitted,
         Boca Raton, FL
                                          SHAPIRO, BLASI, WASSERMAN & HERMANN, P.A.
                                          Attorneys for Defendant
                                          7777 Glades Road, Suite 400
                                          Boca Raton, FL 33434
                                          Telephone: (561) 477-7800
                                          Facsimile:     (561) 477-7722


                                               Page 5 of 6
Case 1:20-cv-24215-KMW Document 1 Entered on FLSD Docket 10/14/2020 Page 6 of 6




                                       By:     s/ Richard P. Hermann
                                               RICHARD P. HERMANN, II, ESQ.
                                               Florida Bar No. 110019
                                               Primary E-Mail: rhermann@sbwh.law
                                               Secondary E-Mail: floridaservice@sbwh.law
                                               JENNIFER S. SHAFER, ESQ.
                                               Florida Bar No.: 102834
                                               Primary E-Mail: jshafer@sbwh.law
                                               Secondary E-Mail: chughes@sbwh.law
                                               GENEVIEVE BAISDEN, ESQ.
                                               Florida Bar No.: 100058
                                               Primary E-Mail: gbaisden@sbwh.law

                                       CERTIFICATE OF SERVICE

         I hereby certify that on October 14, 2020 I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel on the Service List below via email transmission.


                                                       s/ Richard P. Hermann
                                                       RICHARD P. HERMANN, II, ESQ.


                                          SERVICE LIST

                      Jannie Williams v. ThyssenKrupp Elevator Corporation
                                     Case No. 1:20-cv-24215
                      United States District Court, Southern District of Florida

  Counsel for Plaintiff                             Counsel for Defendant
  Paul Totten, Esq.                                 Richard P. Hermann, II, Esq.
  ptotten@injurylawyers.com                         E-Mail: rhermann@sbwh.law
  tdavis@injurylawyers.com                          Jennifer S. Shafer, Esq.
  Steinger, Greene & Feiner                         E-Mail: jshafer@sbwh.law
  2727 NW 62nd Street                               Genevieve Lee Baisden, Esq.
  Fort Lauderdale, FL 33309                         E-Mail: gbaisden@sbwh.law
  Via E-Mail                                        Shapiro, Blasi, Wasserman & Hermann, P.A.
                                                    7777 Glades Road, Suite 400
                                                    Boca Raton, FL 33434
                                                    Via CM/ECF




                                              Page 6 of 6
